Case 2:20-cv-04556-AB-JC Document 102-26 Filed 03/19/21 Page 1 of 11 Page ID
                                  #:3293




                       Exhibit S
Case 2:20-cv-04556-AB-JC Document 102-26 Filed 03/19/21 Page 2 of 11 Page ID
                                  #:3294
                                    111111 1111111111111111111111111111111111111111111111111111111111111
                                                                                                   US007334616B2


 c12)   United States Patent                                                    (10)   Patent No.:                 US 7,334,616 B2
        Kaminski                                                                (45)   Date of Patent:                              Feb.26,2008

 (54)    CARD-HOLDING AND MONEY CLIP                                            1,851,013   A  *     3/1932   Michaud eta!. ........... 24/67.11
         DEVICE                                                                 4,141,400   A  *     2/1979   Mangan ..................... 206/39.6
                                                                                4,323,879   A  *     4/1982   Kelley ........................ 340/321
 (76)    Inventor:    Scott T. Kaminski, 12919 Alcosta                          4,915,215   A  *     4/1990   Brekke . . . . . . . . . . . . . . . . . . . . . . . . 206/39
                      Blvd., San Ramon, CA (US) 94583                           4,918,299   A  *     4/1990   Ohmori ...................... 235/488
                                                                                5,592,767   A  *     111997   Treske ......................... 40/649
 ( *)    Notice:      Subject to any disclaimer, the term of this
                                                                                5,718,329   A  *     2/1998   Ippolito et a!. ............... 206/38
                                                                                D393,813    s *      4/1998   Herdt ....................... D11/78.1
                      patent is extended or adjusted under 35                   6,082,581   A *      7/2000   Anderson eta!. ........... 2211232
                      U.S.C. 154(b) by 134 days.                                6,427,837   B1 *     8/2002   Shields ....................... 206/449
                                                                                6,823,910   B1 *    11/2004   Elnekaveh .................. 150/147
 (21)    Appl. No.: 10/963,032                                              2003/0217936    A1 *    1112003   Nourian ....................... 206/39

 (22)    Filed:       Oct. 12, 2004                                                     FOREIGN PATENT DOCUMENTS
                                                                           EP                0251900 A1       *    111988
 (65)                     Prior Publication Data                           EP                0677257 A1       *   10/1995
         US 2006/0076094 Al             Apr. 13, 2006                      FR                2654081 A1       *    5/1991

                                                                           * cited by examiner
 (51)    Int. Cl.
         A45C 11118                   (2006.01)                            Primary Examiner-Sue A. Weaver
 (52)    U.S. Cl. ....................... 150/147; 206/38; 206/39.5;
                                                             24/3.12       (57)                      ABSTRACT
 (58)    Field of Classification Search ................ 150/147,
                                                                           A combination money clip and card holder adapted to retain
                     150/148, 149; 24/3.12; 206/38, 39, 39.5;
                                                                           paper currency and to removably store flexible cards such as
                                                             40/658
                                                                           credit cards. The product is constructed of three extrudeable
         See application file for complete search history.
                                                                           plastic material parts that are easily assembled to produce a
 (56)                     References Cited                                 durable, smooth exterior surface. The product is light weight
                                                                           and of a size to be conveniently carried in a pocket or purse.
                   U.S. PATENT DOCUMENTS
        1,040,051 A   *   10/1912 Swihart ..................... 206/39.5                    17 Claims, 5 Drawing Sheets



                                             54                        52              24

                                                                                                                                                  68




            22                                            70                           64b            66
Case 2:20-cv-04556-AB-JC Document 102-26 Filed 03/19/21 Page 3 of 11 Page ID
                                  #:3295

U.S. Patent         Feb.26,2008     Sheet 1 of 5         US 7,334,616 B2




                                             ~10




                    FIG. 1
                                                   52     24




                                                   22            44
                                         FIG. 2
                        30




    31




              FIG. 3         31
Case 2:20-cv-04556-AB-JC Document 102-26 Filed 03/19/21 Page 4 of 11 Page ID
                                  #:3296

U.S. Patent             Feb.26,2008      Sheet 2 of 5      US 7,334,616 B2


                                   33   32
                             42b
                       41b
                 40b




             FIG. 4




                                                  FIG. 5




           40a
           40b
                                   70
                                   FIG. 6
Case 2:20-cv-04556-AB-JC Document 102-26 Filed 03/19/21 Page 5 of 11 Page ID
                                  #:3297

U.S. Patent         Feb.26,2008     Sheet 3 of 5          US 7,334,616 B2




                                         68



         54
                  FIG. 7
                                                     72       64




                                        FIG. 8


                       33




        33
                                                     33




                             FIG. 9
Case 2:20-cv-04556-AB-JC Document 102-26 Filed 03/19/21 Page 6 of 11 Page ID
                                  #:3298

U.S. Patent                                Feb.26,2008               Sheet 4 of 5                                                    US 7,334,616 B2




                                                          54         52    24
                                           20




                         22                                    70          64b                 66

                                                          FIG. 10



              10
   10                                                                 10


     \'                               I
                                      I
                                                                           \
                                      I
                                 _,.-I- . . .                                                                            ....
                         //           II        \,
                                                                                                                                 '\\
                     I                           I                                                                                       I
                 I                                   I                                                                                       \
                I                                     I                                                                                       \
                I
                I
                                                      I
                                                      I
                                                                    20                                                                         I
                                                                                                                                                I
                                                                                                                                                I


                I                                                                                                                          I
   76--         I                                                    762 ---                                                              I
                                                                                         ' ...... ___ ..........\
                 I                                                               .....                                                   !
           '~---·\
                                                                                                                                     /
                         I
                             \
                                                                                                                    ' , __   /
                                                                                                                                 /

                             I
                             I                                       761 --- -
                                                               78                                                                                   78

              .--I
              10
               FIG. 11                                                                               FIG. 12
Case 2:20-cv-04556-AB-JC Document 102-26 Filed 03/19/21 Page 7 of 11 Page ID
                                  #:3299

U.S. Patent            Feb.26,2008       Sheet 5 of 5              US 7,334,616 B2



                    a) Forming a first panel with interior and
                   exterior surfaces, lips (30), and a retaining
                                  channel (64);


                                         ,
                   b) Forming a second panel with interior and
                   exterior surfaces, lips (32), and a retaining
                                     channel;


                                         ,
                      c) Forming a retaining member (24)
                         having a bowed end (54), a flat
                    midsection (52) and a proximal end (50);

                                         ,
         d) Passing the bowed end (54) of the retaining member (24) up
      through the retaining channel (64) of the first panel such that bowed
      end (54) and flat midsection (52) are on the exterior (top) of the first
               panel and the proximal end (50) is below or within
                          the interior of the first panel;



            e) Aligning the first and second panels with the interior
           surfaces toward each other and aligning ribs (41) on each
                   panel to be engaged with each other; and


                                         ,
          f) Bonding the first and second panels together at the lips to
          form a holder with an interior enclosure between the interior
         surfaces of the two panels and an exterior retaining member at
                          the exterior of the first panel.


                                     FIG. 13
Case 2:20-cv-04556-AB-JC Document 102-26 Filed 03/19/21 Page 8 of 11 Page ID
                                  #:3300

                                                     US 7,334,616 B2
                               1                                                                      2
         CARD-HOLDING AND MONEY CLIP                                    when in use. The interior cavity of the assembly includes a
                   DEVICE                                               resilient element for releasable retaining cards inserted into
                                                                        the cavity.
            STATEMENT REGARDING
      FEDERALLY-SPONSERED RESEARCH OR                                          BRIEF DESCRIPTION OF THE SEVERAL
                DEVELOPMENT                                                         VIEWS OF THE DRAWINGS

  Not Applicable                                                           The present invention is illustrated by way of example,
                                                                        and not by way of limitation, in the figures of the accom-
      REFERENCE TO MICROFICHE APPENDIX                             10   parrying drawings, where:
                                                                           FIG. 1 is a perspective view of the assembled card-holder
  Not Applicable                                                        and money clip device.
                                                                           FIG. 2 is a side view of the assembled device.
         BACKGROUND OF THE INVENTION                                       FIG. 3 is a perspective view of the interior of the first
                                                                   15   panel of the device.
   This invention relates to a device for holding paper                    FIG. 4 is a perspective view of the interior of the second
currency and cards, such as business cards and conventional             panel of the device.
credit cards. More particularly, the invention relates to a                FIG. 5 is a perspective view of the exterior surface of the
combination card holder and money clip adapted to retain                first panel with the money clip extending from its interior.
paper currency as well as removably store flexible cards,          20      FIG. 6 is a bottom end view of the assembled device.
e.g., credit cards, and sized to be conveniently carried in a              FIG. 7 is a perspective view of the money clip element.
pocket or purse. Furthermore, the device of the present                    FIG. 8 is a perspective view of the exterior surface of first
invention is constructed of extrudeable plastic materials that          panel of the device.
can be joined to produce a smooth exterior surface while                   FIG. 9 is a perspective view of the interior of the second
providing a durable assembly. The device of the present            25   panel of the device showing the contours and elements for
invention comprises three elements that are easily assembled            connection to the first panel.
to produce the durable product.                                            FIG. 10 is a sectional view taken along the lines 10-10 of
   Prior-art holders for paper currency and cards are dis-              FIG. 11.
closed in U.S. Pat. Nos. 5,358,019 and 5,520,230 to Sumner                 FIG. 11 is a front elevation view of the assembled device
III and my U.S. Pat. No. 6,082,422, all in metal construction.     30   showing the money clip side of the device.
Some prior-art holders have been constructed of extrudable                 FIG. 12 is a front elevation of an alternative configuration
or castable plastic materials, but none have the simplicity of          of the first panel of the device.
construction or ease of assembly of the present invention.                 FIG. 13 shows the steps of assembling the holder.
The prior-art plastic holders are of designs that do not permit
easy access to the interior of the holder while providing the      35           LIST OF NUMERALS AND ELEMENTS
needed rigidity to hold currency.                                                THROUGHOUT THE SPECIFICATION

        BRIEF SUMMARY OF THE INVENTION                                  holder assembly 10
                                                                        first panel 20
   It is accordingly desirable to provide a combination            40   second panel 22
money clip and card holder that is inexpensive to construct             money clip 24
and that includes means for removably retaining paper                   lip 30 in panel 20
currency and cards therein.                                             alignment holes 31
   It is further desirable to provide a card-holder and money           lip 32 in panel 22
clip that is light weight, durable and comfortable to carry in     45   alignment tabs 33
a pocket or purse.                                                      longitudinal elements 34a and 36a of panel 20
   Further, it is desirable to provide a holder that may be             longitudinal elements 34b and 36b of panel 22
constructed of an injectable plastic material that has desired          lateral element 38a of panel 20
rigidity and flexibility to perform its desired duties.                 lateral element 38b of panel 22
   It is further desirable to provide a card-holder and money      50   "U" shaped mating surface 40a of panel 20
clip that is assembled from a minimum of parts in an easy               "U" shaped mating surface 40b of panel 22
assembly process.                                                       structural openings 41a of panel 20
   Further advantages of the invention will become apparent             structural openings 41b of panel 22
from consideration of the ensuing description and the                   lateral ribs 42a of panel 20
accompanying drawings.                                             55   lateral ribs 42b of panel 22
   In one embodiment of the invention , the combination                 longitudinal elements 34b and 36b
card-holder and money clip comprises a first panel element              enclosure closed end 44
and a second panel element and a resilient article retaining            enclosure open end 46
member or money clip element. The money clip element has                money clip curved proximal end 50
a portion that extends through a slot in the first panel and has   60   money clip substantially flat midsection 52
a portion secured within the first panel and a portion                  money clip bowed distal end 54
extending along the surface of the first panel. The two panels          surface 56 of first panel 20
are joined together by suitable methods, to be described, to            retaining channel 64
produce a single structure card-holder and money clip                   retaining channels 64a and 64b
device with an interior cavity easily accessible for inserting     65   money clip tab 66
and withdrawing cards. The exterior surfaces of the assem-              money clip shoulder 68
bly are rounded and smooth to prevent snagging to a surface             card retainer 70
Case 2:20-cv-04556-AB-JC Document 102-26 Filed 03/19/21 Page 9 of 11 Page ID
                                  #:3301

                                                     US 7,334,616 B2
                               3                                                                      4
card retainer slot 72                                                   resilient member, as shown in FIG. 2, having a curved
surface 74                                                              proximal end 50, a substantially flat midsection 52, and a
cutout portion 78 (panel 20)                                            bowed distal end 54. Proximal end 50 is formed so as to bias
cutout portion 76 (panel 22)                                            clip 24 toward surface 56 of panel 20, whereby flexible
                                                                   5    articles, such as, foldable paper currency (not shown) can be
           DETAILED DESCRIPTION OF THE                                  secured between distal end 54 and surface 56.
                    INVENTION                                              Two embodiments of money clip are described. FIG. 10
                                                                        is a cross section of the assembly and showing money clip
   Tbroughout the following description, specific details are           24 integrally molded. Money clip 24 could be formed and
set forth in order to provide a more thorough understanding        10   with and extending from panel 20 or, money clip 24 can be
of the invention. However, the invention may be practiced               a separately formed element. Money clip proximal end 50
without these particulars. In other instances, well-known               attaches to the enclosure closed end 44, the stronger end.
elements have not been shown or described to avoid unnec-               The resilience required to bias money clip 24 toward the
essarily obscuring the present invention. Accordingly, the              panel is derived from the rigidity and memory of the plastic
specification and drawings are to be regarded in an illustra-      15   material, using known plastic molding techniques.
tive, rather than a restrictive, sense.                                    FIGS. 7, 8, 9 and 10 show an embodiment in which
   FIG. 1 illustrates, in perspective, the assembled embodi-            money clip 24 is a separate element secured to the holder 10
ment of the combination card-holder and money clip. Holder              by a retaining charmel 64 molded into the first panel 20.
assembly 10 consists of parts which preferably are either               Retaining channels 64a and 64b may be molded into each of
injection molded or cast: a nominally rectangular first panel      20   panels 20 and 22. In FIGS. 7, 8, 9 and 10 retaining channel
20, a nominally rectangular second panel 22, and a resilient            64a in panel 20 and 64b in panel 22 are molded into the
article retaining element or money clip 24.                             panels during their formation and are configured to be in
   FIG. 2 illustrates a side view of the assembled device 10            alignment and to retain mating money clip tab 66 adjacent
shown in perspective in FIG. 1 and shows the money clip 24              to the proximal end 50. This configuration increases reten-
extending from the first panel 20 and the second panel 22          25   tion area and provides additional strength to resist bending
below the assembled device.                                             forces in money clip 24.
   FIG. 3 illustrates, in perspective, the interior of the first           In the separate configuration, money clip 24 is added to
panel 20 having a lip 30 which extends along three sides at             the assembly as follows: Prior to joining the panels 20 and
right angles from the plane of panel 20 (nominally about                22 of the enclosure, clip distal end 54 is inserted through the
0.125 inch) forming a cavity. Lip 30 consists parially of          30   retainer channel 64 in first panel 20 and pulled through the
three continuous and nominally straight sections: two lon-              slot until tab 66 engages in charmel 64a and shoulder 68
gitudinal elements 34a and 36a, and a lateral element 38a.              engages the interior of the panel at the channel edge. Panels
Lip 30 is bounded by a "U" shaped mating surface 40a                    20 and 22 are then brought together, engaging tab 66 in
around the periphery of panel 20.                                       channel 64b. Finally, panels 20 and 22 are joined as by being
   FIG. 4 shows, in perspective, the interior of the second        35   glued or welded together.
panel 22 having a similar lip 32 along three sides, compris-               As shown in FIGS. 3, 6, 8 and 10 first panel 20 has an
ing two longitudinal elements 34b and 36b, a lateral element            integrally formed card retaining member 70 for retaining
38b, and a "U" shaped mating surface 40b around the                     cards (not shown) within assembled enclosure 10. Card
periphery of the panel22. Mating surface 40b conforms with              retainer 70 is an integral resilient member defined by a "U"
mating surface 40a, as described below.                            40   shaped slot 72 in first panel 20 and is biased toward second
   The lips 30 and 32 are formed with structural openings               panel 22, whereby cards can be secured between retainer 70
(41a and 41b) and lateral ribs (41a and 41b) to provide                 and surface 74 on the interior of panel 22. The retainer 70 is
strength with reduced weight and to form the mating sur-                formed with sufficient retention bias force to keep cards
faces. The mating surfaces are smooth and parallel so as to             from falling out of enclosure 10 and is moderately curved
substantially completely align the mating surfaces 40a and         45   and flexible to accommodate a varying number of cards and
40b on the opposite panels.                                             to provide a uniform sliding resistance as cards are removed
   Alignment holes 31 are provided along lip 30 of the first            or inserted.
panel 20 and alignment tabs 33 are provided along the lip 32               FIGS. 1, 4 and 9 show a cutout portion 76 in panel 22 and
of the second panel 22. The holes 31 and the tabs 33 are                FIGS. 1, 3, 5 and 8 show a smaller cutout portion 78 in panel
mated with each other to align mating surfaces 40b with            50   20. These two cutout portions 76 and 78 provide access to
mating surface 40a.                                                     cards held within the interior of the assembled device 10.
   It should be understood that the money clip 24 may be a              The cutout 76 in panel 22 is larger to permit viewing of a
separate part or can be molded with the formation of panel              surface of an outermost card within the device 10 and for
20. For ease of formation and assembly the separate part                finger contact in removing an outermost card. The cutout 78
form is preferred.                                                 55   in panel 20 permits adequate finger contact with an outer-
   FIGS. 1, 2, 6 and 10 shows panels 20 and 22 attached at              most card within the device to provide for ease of removal
mating surfaces 40a and 40b and bonded together as by glue,             of such a card from the device the open end.
ultrasonic or electromagnetic welding or the like. The result-             An alternative form for the panel 22 is shown in FIG. 12
ing assembled enclosure 10 can be seen to be nominally                  where the cutout 761 is a substantial duplicate of the cutout
rectangular with one closed end 44 and one open end 46. The        60   78 in panel 20 and the portion of the cutout 762 for viewing
interior dimensions of assembled enclosure 10 are of a                  an outermost card retained in the assembled holder and for
predetermined size to accommodate rigid cards such as                   permitting finger contact with the surface of a card to assist
plastic credit cards, paper business cards, and the like, such          in removal of a card at the open end of the assembly.
cards being inserted and removed through open end 46.                      The perspective figures show lips 30 and 32 having
   FIGS. 1, 2, 5, 6 and 10 further show a money clip 24            65   varying thickness defining the outer dimension of enclosure
extending from one end of first panel20 and disposed to rest            10. It should be evident the exterior surfaces of the device
substantially along the center of panel 20. Clip 24 is a                10, in panels 20 and 22 and in the money clip 24 are rounded
Case 2:20-cv-04556-AB-JC Document 102-26 Filed 03/19/21 Page 10 of 11 Page ID
                                   #:3302

                                                      US 7,334,616 B2
                                5                                                                       6
 to provide a smooth exterior surface. Also, the ends and                  8. The holder of claim 7 wherein said first panel includes
 sides of the device are comfortably rounded to provide an               a retaining channel for passage of said flat midsection and
 esthetic appearance and a comfortable feel when the card-               distal end from said first panel and for retaining said
 holding and money clip device 10 is used.                               proximal end within said interior of said first panel.
    While certain preferred embodiments of the invention                    9. The holder of claim 8 wherein said interior surface of
 have been specifically disclose, it should be understood that           said second panel includes a retaining channel aligned with
 the invention is not limited thereto as many variations will            said retaining channel in said first panel, said proximal end
 be readily apparent to those skilled in the art and the                 of said retaining member including an extension that mates
 invention is to be given its broadest possible interpretation           with said retaining channel in said interior of said second
 within the terms of the following claims.                          10   panel.
                                                                            10. The holder of claim 8 wherein said proximal end of
    What is claimed is:                                                  said retaining member includes a shoulder, said shoulder
    1. A holder for securely and simultaneously retmmng                  engaging the interior surface of said retaining channel in
 flexible articles and rigid cards, said holder comprising: a) a         said first panel to limit passage of said proximal end through
 nominally rectangular and nominally flat planar first panel        15   said retaining channel, said retaining channel permitting
 having interior and exterior surfaces, a lip extending nomi-            passage of said flat midsection and said bowed distal end
 nally around three edges of said first panel along said interior        from the interior of said first panel to the exterior thereof.
 surfaces, said lip being at right angles to the plane of said              11. The holder of claim 1 wherein said resilient article
 first panel; b) a nominally rectangular and nominally flat              retaining member is separately formed, with a proximal end,
 planar second panel having interior and exterior surfaces, a       20   a substantially flat midsection and a bowed distal end, said
 lip extending nominally around three edges of said second               distal end extending from the exterior of said first panel, said
 panel along said interior surface and configured to form a              midsection extending along and spaced from the exterior of
 mirror image of said first panel, said second panel being               said first panel, said bowed distal end extending outwardly
 adapted to be attached to said first panel along said three             from said first panel, said resilience of said retaining mem-
 edges to form an open-ended enclosure of sufficient size to        25   ber causing said flat midsection and bowed distal end to be
 store said rigid cards within said interior of said enclosure,          biased toward said exterior of said first panel.
 said enclosure being nominally rectangular with two longi-                 12. A holder for securely and simultaneously retaining
 tudinal sides, an open end, and a closed end; c) a resilient            foldable articles and rigid cards, said holder comprising: a)
 article retaining member having an attached end and a free              a first panel comprising a concave first wall bonded to a
 end extending from one end of said enclosure and over the          30   second panel comprising a concave second wall forming a
 exterior of said first panel, said free end of said article             cavity, said cavity being nominally rectangular and having
 retaining member being biased toward said exterior surface              two longitudinal sides, an open end and a closed end, said
 of said first panel; wherein said first panel and said second           cavity being of predetermined size to store rigid cards, said
 panel each has lips of varying thickness.                               cards being inserted into and removed from said holder
    2. The holder of claim 1 wherein said first panel has an        35   through said open end, b) a resilient article retaining member
 integrally formed resilient card retaining member for                   extending from the exterior of and at one end of said first
 removeably holding rigid cards within said holder, said card            panel and over said first panel, said article retaining member
 retaining member having an end attached to said first panel             being biased toward said exterior of said first panel.
 and a free end, said free end being biased toward said                     13. The holder of claim 12 wherein said first panel and
 interior surface of said second panel.                             40   said second panel have cutouts to facilitate insertion and
    3. The holder of claim 1 wherein, said lips of said first and        removal of said rigid cards, said cutout in said second panel
 second panels being adapted to engage and be secured to                 being of sufficient length and width to allow viewing a
 each other to form said enclosure, said enclosure being                 substantial part of an outermost rigid card when retained
 substantially rectangular with straight joined inner edges              within said enclosure and to allow removal of said outermost
 along three sides, the outer surface of said holder formed by      45   rigid card by sliding said card along the length of said cutout
 said panels having rounded edges and smooth exterior                    toward said open end.
 surfaces.                                                                  14. The holder of claim 12 wherein said first panel
    4. The holder of claim 1 wherein said first panel and said           includes an integrally formed resilient card retaining mem-
 second panel have cutouts along an edge forming said open               ber, said card retaining member being biased toward the
 end to facilitate insertion and removal of rigid cards, said       50   interior of said second panel.
 cutouts extending from said open end and toward the interior               15. The holder of claim 12 wherein the outside surface of
 of said enclosure.                                                      said holder has rounded edges for avoiding snagging and
    5. The holder of claim 1 wherein said first panel and said           tearing of surrounding materials.
 second panel have cutouts to facilitate insertion and removal              16. The holder of claim 12 wherein said first panel and
 of said rigid cards, said cutout in said second panel being of     55   said second panel includes cutouts to facilitate insertion and
 sufficient length and width to allow viewing a substantial              removal of rigid cards, said cutouts extending from said
 part of an outermost rigid card when retained within said               open end of said cavity.
 enclosure and to allow removal of said outermost rigid card                17. A method of forming a holder for securely and
 by sliding said card along the length of said cutout toward             simultaneously retaining flexible articles and rigid cards
 said open end.                                                     60   comprising the steps of: a) forming a first panel with interior
    6. The holder of claim 1 wherein said resilient article              and exterior surfaces, lips extending from the interior sur-
 retaining member is integrally formed with said first panel.            face of said first panel, a retaining channel, said lips having
    7. The holder of claim 6 wherein said integrally formed              flat surfaces along three sides of said first panel; b) forming
 article retaining member has a portion extending from said              a second panel with interior and exterior surfaces, lips
 interior of said first panel, said integrally formed article       65   extending from the interior surface of said second panel, said
 retaining member having an interior portion engaging a                  lips having flat surfaces along three sides of said second
 cutout portion in said interior of said second panel.                   panel; c) forming a resilient retaining member having a
Case 2:20-cv-04556-AB-JC Document 102-26 Filed 03/19/21 Page 11 of 11 Page ID
                                   #:3303

                                                   US 7,334,616 B2
                              7                                                               8
 bowed end, a flat midsection and a proximal end; d) passing    panel to be engaged with each other; f) bonding said first and
 said retaining member through said retaining channel in said   second panels together at said lips to form said holder with
 first panel with said bowed distal end and flat midsection     an interior enclosure between the interior surfaces of said
 extending to the exterior of said first panel and with said    panels and an exterior retaining member at the exterior of
 proximal end within the interior of said first panel; e)       said first panel.
 aligning said first and second panels with said interior
 surfaces toward each other and aligning said lips on each                            * * * * *
